Citation Nr: 0508436	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-17 295	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for left hip disability 
under the provisions of 38 U.S.C.A. § 1151 (West 2002)



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1952 to January 1954.

2.	On March 14, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant through his authorized 
representative to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
representative have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 and Supp. 2004); 38 C.F.R. §§ 20.202, 
20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing.  38 C.F.R. § 20.204 (2004).  Withdrawal may be made 
by the appellant or by his authorized representative.  Id.  
The appellant has withdrawn this appeal through his 
authorized representative.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.

                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


